I114th CONGRESS2d SessionH. R. 5565IN THE HOUSE OF REPRESENTATIVESJune 22, 2016Mr. Kildee introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Lands Recreation Enhancement Act to provide free admission to Federal recreational lands and waters for children 17 years of age and younger on their birthday, and for other purposes. 
1.Free Admission to Federal recreational lands and waters for Youth on BirthdaysSection 805(e) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(e)) is amended— (1)by striking The Secretary and inserting the following:  
 
(1)In GeneralThe Secretary; and (2)by adding at the end the following: 
 
(2)Free Admission for Youth on BirthdaysThe Secretary shall provide for a free admission day to Federal recreational lands and waters to any United States citizen or person domiciled in the United States who is 17 years of age or younger, and to family members who accompany that citizen or person, on the birthday of that citizen or person, if the citizen or person provides adequate proof of such age and such citizenship or residency..  